Citation Nr: 1026372	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  07-27 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD), to include as due to service-connected residuals 
of a left brachial plexus injury.  

2.  Entitlement to service connection for cognitive disorder, 
claimed as secondary to improper blood flow to the brain caused 
by service-connected residuals of a left brachial plexus injury.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from 
July 1978 to September 1981.

This matter is before the Board of Veterans' Appeals (the Board) 
on appeal of a May 2006 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  Original jurisdiction in this case now resides with 
the RO in Waco, Texas.   

Procedural history

In the above-referenced May 2006 rating decision, the RO denied 
the Veteran's service-connection claims for PTSD and for a 
cognitive disorder.  The Veteran timely disagreed with these 
decisions in a statement received by the RO on June 7, 2006.  It 
appears that the RO did not interpret the Veteran's June 2006 
statement as a timely filed Notice of Disagreement (NOD), but 
rather as a request to reopen his previously denied PTSD and 
cognitive disorder claims.  In doing so, the RO erroneously 
adjudicated the Veteran's claims as new and material evidence 
claims throughout the pendency of the Veteran's appeal.  

The Board construes the Veteran's June 2006 statement as a timely 
Notice of Disagreement (NOD) with the RO's May 2006 rating 
decision.  See EF v. Derwinski, 1 Vet. App. 324, 326 (1991) [VA 
must liberally construe all documents filed by a claimant].  
Indeed, the Veteran specifically referenced notification of the 
May 2006 denials, and argued against the RO's stated rationale in 
his June 2006 statement.  Accordingly, new and material evidence 
is not required in this case; the Veteran's claims may be 
adjudicated on the merits. 

The Veteran testified at a Travel Board hearing which was chaired 
by the undersigned Acting Veterans Law Judge at the Waco RO in 
March 2010.  A transcript of the hearing has been associated with 
the Veteran's VA claims folder.

Referred issue

At the March 2010 hearing, the Veteran asserted that his 
disabilities affect his ability to work.  See the March 2010 
hearing transcript, page 26.  It appears that the Veteran has 
made an informal claim of entitlement to total disability based 
upon individual unemployability due to service-connected 
disabilities (TDIU).             See Roberson v. Principi, 251 
F.3d 1378 (Fed. Cir. 2001).  To the Board's knowledge, the RO has 
yet to adjudicate this issue on either a schedular or 
extraschedular basis. This matter is referred to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that the issues 
on appeal must be remanded for further procedural and evidentiary 
development.  

Reasons for remand

Additional records

At the March 2010 hearing, the Veteran stated that he received 
treatment at the VA Outpatient Clinic in Austin, Texas every week 
for his PTSD.  Currently of record are VA treatment records 
showing care for the Veteran's PTSD and cognitive disorder 
through February 2007, but no later.  Since the Veteran's March 
2007 VA examination, no VA treatment reports have been 
incorporated into the claims folder.   
It is the duty of the VA to assist a veteran in obtaining records 
from Federal agencies, including VA Medical Centers.  See 38 
U.S.C.A. § 5103A (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992).  Therefore, any outstanding VA treatment 
reports relevant to the Veteran's mental health therapy should be 
obtained.

Additionally, as discussed in more detail below, the Veteran 
contends that he experienced a combat stressor during his active 
service.  The Board believes that it is appropriate to obtain the 
Veteran's service personnel records, if such are available, 
because they may serve to clarify certain events in service.  See 
Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999) [VA's efforts to 
obtain service department records shall continue until the 
records are obtained or unless it is reasonably certain that such 
records do not exist or that further efforts to obtain those 
records would be futile].

Finally, the record indicates that the Veteran is currently 
receiving disability benefits from the SSA.  See the Veteran's 
November 29, 2006 VA Mental Health Note.  SSA records have not 
been associated with the record.  An effort should therefore be 
made to obtain such records.  See Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992) [VA's duty to assist includes obtaining records 
from SSA and giving appropriate consideration and weight in 
determining whether to award or deny VA disability compensation 
benefits].  

Stressor information and verification

The Veteran has testified that he experienced two different 
stressful experiences in service that have caused or contributed 
to his subsequent development of PTSD.  

First, the Veteran contends that he while he was assigned to the 
"S-80 in the South Pacific" supporting the Philippines against 
insurgents, his unit was ambushed, and he was blown off the back 
of a truck due to an improvised explosive device.  Four people 
were killed.  See the March 2010 hearing transcript, pages 4 and 
5.  The Veteran testified that he sustained a gunshot wound to 
the left shoulder during this combat experience.  Id. at pages 15 
and 16.  Second, the Veteran contends that he was involved in an 
in-service bar fight in Japan, where he reinjured his left 
shoulder.  Id. at pages 14 and 15.  

The Veteran's service treatment records verify that the Veteran 
in fact sustained a left shoulder injury during a bar fight in-
service.  Accordingly, the Veteran's second stressor statement is 
indeed verified.  Crucially however, the Veteran's claimed combat 
experience is not verified in the record.  The Veteran has not 
been awarded any awards indicative of combat experience, nor do 
his service records indicate treatment for any gunshot wounds.  
Moreover, in a prior statement received by the RO in May 2004, 
the Veteran specifically indicated that his injury "was NOT a 
gunshot wound," and that he "very obviously DO[ES] NOT have a 
gunshot wound in [his] shoulder."  [Emphasis as in original 
statement.]  See the Veteran's May 2004 Statement in Support of 
Claim.  

After reviewing the evidence of record, the Board believes 
further clarification is needed to sufficiently develop the 
Veteran's claim.  The Veteran should be afforded an opportunity 
to submit any additional information he can about his claimed in-
service combat experience, to include dates, locations, the names 
of those he served with, and/or the names of those who were 
killed.  The Veteran should also be afforded an opportunity to 
comment upon his seemingly contradictory statements regarding his 
in-service gunshot wound.   

After waiting an appropriate response time, the AOJ should make a 
formal determination as to whether there is enough specificity in 
the record to submit a verification request to the Joint Services 
Records Research Center (JSRRC).  If so, the AOJ should prepare a 
summary of the Veteran's purported combat stressors, and send a 
verification request concerning whether the Veteran experienced 
combat during his active duty service to the JSRRC, in accordance 
with VA's statutory duty to assist under 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2009).

VA examinations

The Veteran underwent a VA psychiatric examination in March 2007.  
With respect to the Veteran's PTSD, the VA examiner pertinently 
concluded that the Veteran exhibited symptoms "that clearly meet 
the criteria for posttraumatic stress disorder associated to the 
trauma of being shot as well as an episode in which he 
experienced an explosion while he was in a truck . . . in which 
several of his co-patriots were killed."  See the March 2007 VA 
examiner's report, pages 8 and 9.  

Crucially, the VA examiner based his PTSD nexus opinion on the 
Veteran's self-report of in-service stressor events that have not 
yet been verified, as noted above.  Significantly, the examiner 
neglected to comment on the Veteran's service records [which fail 
to demonstrate treatment for a gunshot wound], or the Veteran's 
prior contradictory statements [specifically denying being shot 
in service].  In this regard, the Board deems the VA examiner's 
opinions inadequate for rating purposes.         See Kowalski v. 
Nicholson, 19 Vet. App. 171, 179 (2005) [in evaluating medical 
opinion evidence, the Board may reject a medical opinion that is 
based on facts provided by the veteran if they have been found to 
be inaccurate or because other facts present in the record 
contradict the facts provided by the veteran that formed the 
basis for the opinion].

With respect to the Veteran's cognitive disorder, it is clear 
from the record that such is a result of an anoxic brain injury 
incurred in 2000.  See the Veteran's December 8, 2004 VA Mental 
Health Care Note.  However, what is not clear is whether the 
Veteran's service-connected left brachial plexus injury residuals 
caused or contributed to this anoxic brain injury, as asserted by 
the Veteran.   Indeed, one of the Veteran's treating physicians 
specifically noted that "[t]he precipitating insult was never 
clearly defined."  See the Veteran's November 21, 2006 VA 
Physician's Note by Dr. R.T.  

Significantly, without identifying any evidence in the record in 
support of his conclusions, the March 2007 VA examiner opined 
that the "history suggests" that the Veteran's cognitive 
disorder is in fact associated to his shoulder injury.  The Board 
notes that a medical opinion such as this, which is unsupported 
and unexplained, is purely speculative and does not provide the 
degree of certainty required for medical nexus evidence.  Nieves-
Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Bloom 
v. West, 12 Vet. App. 185, 187 (1999).  Thus, the Board finds the 
March 2007 VA examiner's opinion as to the Veteran's cognitive 
disorder inadequate as well.  

As such, a remand is warranted in order for the RO to schedule 
the Veteran for additional physical and mental examinations to 
determine the etiology of the Veteran's PTSD and cognitive 
disorder.  See Charles v. Principi, 16 Vet. App. 370 (2002); see 
also 38 C.F.R. § 3.159(c)(4) (2009) [a medical examination or 
opinion is necessary if the information and evidence of record 
does not contain sufficient competent medical evidence to decide 
the claim].

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should contact the appropriate 
records custodian(s), in an attempt to obtain 
any service personnel records pertaining to 
the Veteran's active service in the U.S. 
Navy.  Any response should be associated with 
the Veteran's claims folder, including, if 
warranted, a finding by VBA that any further 
search for the records would be fruitless.

2.  VBA should also request the SSA to 
provide copies of any records pertaining to 
the Veteran's SSA disability benefits, to 
include any medical records obtained in 
connection with the Veteran's application.  
Any materials obtained should be associated 
with the Veteran's VA claims folder.

3.  VBA should then contact the Veteran and 
request that he identify any additional 
medical treatment he has received for his 
PTSD or cognitive disabilities.  VBA should 
take appropriate steps to secure copies of 
any such treatment reports identified by the 
Veteran which are not in the record on 
appeal, to include any VA treatment records 
dated after March 2007.  Efforts to obtain 
these records should also be memorialized in 
the Veteran's VA claims folder.

4.  VBA should also contact the Veteran and 
request that he provide any additional 
information he can regarding his claimed in-
service combat stressor, to include dates, 
locations, and the names of those he served 
with, and/or the names of those who were 
killed in action.  The Veteran should also be 
afforded an opportunity to address statements 
he made in May 2004 that appear to contradict 
his March 2010 testimony regarding his 
claimed in-service gunshot wound.  After 
waiting an appropriate response time, the VBA 
should make a formal finding as to whether 
the record contains sufficient specificity to 
warrant sending the Veteran's stressor 
statements to the JSRRC for verification.  

If the VBA finds such specificity exists, it 
should prepare a summary of the Veteran's 
purported in-service combat experience.  This 
summary, together with a copy of the 
Veteran's DD 214, a copy of this Remand, and 
all associated documents should be sent to 
JSRRC.  That agency should be asked to 
provide any information that might 
corroborate the Veteran's purported combat 
experience.

5.  Upon completion of the above actions, VBA 
should arrange for a physical examination of 
the Veteran.  Upon review of the Veteran's 
claims file [to include a copy of this 
Remand], and upon evaluation of the Veteran's 
shoulder, the examiner should provide 
opinions with supporting rationale as to the 
following questions:

(a).  Does the Veteran's current left 
shoulder disability include residuals of a 
gunshot wound that was allegedly sustained 
during the Veteran's active service from 
1978 to 1981?   
   
(b).  If so, is it as likely as not that 
the Veteran's in-service gunshot wound is 
related to his subsequent  anoxic brain 
injury incurred in 2000?

(c).  Irrespective of whether the Veteran 
sustained a gunshot wound in service, is 
it as likely as not that the Veteran's 
service-connected residuals of a left 
brachial plexus injury are related to his 
subsequent anoxic brain injury incurred in 
2000?

If the examiner determines that diagnostic 
testing of the Veteran is necessary, such 
should be scheduled.  

A report should be prepared and associated 
with the Veteran's VA claims folder.  The 
examiner is requested to cite to the relevant 
evidence considered in providing the 
opinions.  The full rationale for all 
opinions expressed should be included in the 
examination report.

6.  Next, VBA should arrange for a 
psychiatric examination of the Veteran.  The 
Veteran's claims file, a copy of this Remand, 
any findings from the JSRRC, and the VA 
physical examination report requested 
immediately above should be forwarded to the 
VA mental health examiner.  

Upon review of these materials, the examiner 
should provide an opinion as to whether the 
Veteran currently has PTSD that is as likely 
as not due to a verified in-service stressor 
[to include the Veteran's in-service bar 
fight,  documented in his service treatment 
records].   The examiner should also opine as 
to whether the Veteran has PTSD that is as 
likely as not caused or aggravated by his 
service-connected residuals of a left 
shoulder brachial plexus injury.  

If the reviewing physician determines that 
diagnostic testing of the Veteran is 
necessary, such should be scheduled.  A 
report should be prepared and associated with 
the Veteran's VA claims folder, and the 
examiner is requested to cite to the relevant 
evidence considered in providing the 
opinions.  The full rationale for all 
opinions expressed should be included in the 
examination report.

7.  The Veteran is hereby notified that it is 
his responsibility to report for any 
examination, and to cooperate in the 
development of the claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655.

8.  After undertaking any additional 
development which it deems to be necessary, 
VBA should then readjudicate the Veteran's 
service-connection claims.  If the benefits 
sought on appeal remain denied, the Veteran 
should be provided a supplemental statement 
of the case (SSOC) and given an appropriate 
opportunity to respond. Thereafter, the case 
should be returned to the Board for further 
consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



